DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1, 10, 14, 21-25, 27 and 29 are amended.
3.	Claims 26 and 30 are cancelled.
4.	Claims 1, 4, 7-25 and 27-29 are pending.
5.	This office action is in response to the Applicant’s communication filed 01/14/2021 in response to PTO Office Action mailed 12/28/2020. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.

Response to Arguments
6.	Applicant’s argument with respect to amended independent claims has been fully considered but they are not persuasive. Applicant’s arguments are summarized as:
1) “None of those publications suggest alone or in combination, for example, that an information storage module that is adapted to be slidably received into and operationally disposed in an information storage unit which, itself, is adapted to be slidably received into and operationally disposed in an externally exposed bay of a host digital data device and that accommodates a storage card (e.g., a printed circuit board plus information-storage circuit elements) might utilize an arrangement of rail(s) internal to the module's housing that funnel airflow the housing's inlets to its outlets.”

As per argument 1, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner points out that the teachings of Perry shows a memory cartridge being slidably received and operationally disposed in an information storage unit, and the storage unit is further slidably received into an expansion bay of a computer system (Perry – Figs. 1A, 6, 7, 8B, 10, 11 & par. 36, 46, 57, and 79). One of ordinary skill in the art would have been able to combine Perry’s teachings with the teachings of C. Beall allowing airflow to be funneled (C. Beall – Figs. 2, 3, 5-8A  col. 11, lines 8-23) through the internal components of the storage unit of Perry.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
-
8.	Claim 1, 4, 7-12, 14-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Heyd et al. (US Patent No. 9,653,124 hereinafter “Heyd“) in view of Beall et al. (US Patent No. 10,398,060 hereinafter “Beall”), further in view of C. Beall et al. (US Patent No. 9,474,190 hereinafter “C. Beall”), and further in view of Perry et al. (US Pub. No. 2013/0117488 hereinafter “Perry”).
Referring to claim 1, Heyd discloses an information storage module, comprising 
A. a solid-state disk (SSD) drive including a circuit board having disposed thereon information-storage circuit elements and having a form factor per an M.2 industry standard (Heyd – Fig. 10 col. 8, line 66 to col. 9, line 11 disclose a SSD module including a circuit board with solid state storage elements and being a M.2 SSD module.), 
B. a housing that encloses the SSD drive (Heyd – Abstract discloses a chassis.), 
C. a connector disposed internal to the housing that supports electrical and mechanical coupling of the SSD drive in accord with the M.2 industry standard (Heyd – Fig. 8 & Heyd – see col. 8, lines 33-38, 66 to col. 9, line 11), 
D. the housing having an externally-exposed connector disposed thereon that is coupled to the internally disposed connector and that supports electrical and mechanical coupling of the module via a protocol that is hot-plug compatible (Heyd – see col. 5, lines 43-44, col. 8, lines 33-38).
Heyd fails to explicitly disclose a housing that has one or more airflow inlets at a proximal end of the housing and one or more airflow outlets at a distal end of the housing, the housing being adapted to be slidably received into and operationally disposed in an information storage unit that, in turn, is adapted to be slidably received into and operationally disposed in a disk drive bay of substantially 9.5 mm in height of a digital data device, a plurality of airflow plenums internal to the module, each plenum supporting airflow from the airflow inlets to the airflow outlets to cool elements disposed on the circuit board, the plurality of airflow plenums including, (i) a first plenum supporting airflow within the housing flowing over information-storage circuit elements on an upper side of the circuit board, the first plenum being defined by one or more rails disposed on an internal surface of an upper side of the housing and by the upper side of the circuit board opposing that upper side of the housing, the one or more rails funneling airflow received at a said airflow inlet toward a medial portion of the SSD drive distal of the proximal end of the housing, (ii) a second plenum supporting airflow within the housing flowing over the information-storage circuit elements on an underside of the circuit board, the 
Beall discloses a housing that has one or more airflow inlets at a proximal end of the housing and one or more airflow outlets at a distal end of the housing (Beall – see col. 3, lines 30-40; col. 14, lines 16-29), a plurality of airflow plenums supporting airflow from the airflow inlets to the airflow outlets, the plurality of airflow plenums including, (i) a first plenum in a vicinity of said information-storage circuit elements (Beall – see col. 3, lines 30-40), the first plenum being defined by one or more rails disposed on an internal surface of an upper side of the housing and a side of the circuit board opposing that upper side of the housing (Beall – see col. 24, lines 47-65; col. 25, lines 9-15), the one or more rails funneling airflow received at a said airflow inlet toward a medial portion of the SSD drive distal of the proximal end of the housing (Beall – see – col. 24, lines 55-65), (ii) a second plenum within the housing between an internal mounting surface of a lower side of the housing and an opposing surface of the circuit board (Beall – see – col. 24, lines 55-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Beall’s teachings with Heyd’s teachings for the benefit of producing a discrete cooling module that can at least partially isolate rotational vibrations generated by the at least one air moving device from the one or more mass storage devices in the chassis (Beall – col. 4, lines 64-67).
Heyd and Beall fail to explicitly disclose the housing being adapted to be slidably received into and operationally disposed in an information storage unit that, in turn, is adapted to be slidably received into and operationally disposed in a disk drive bay of substantially 9.5 mm in height of a digital data device, a plurality of airflow plenums internal to the module, each plenum supporting airflow from the airflow inlets to the airflow outlets to cool elements 
C. Beall discloses a plurality of airflow plenums internal to the module, each plenum supporting airflow from the airflow inlets to the airflow outlets to cool elements disposed on the circuit board, the plurality of airflow plenums including, (i) a first plenum supporting airflow within the housing flowing over information-storage circuit elements on an upper side of the circuit board, and (ii) a second plenum supporting airflow within the housing flowing over the information-storage circuit elements on an underside of the circuit board (C. Beall – Figs. 2, 3, 5-8A  col. 11, lines 8-23 show the plurality of airflow plenums that supports airflow to flow over and under (811A-B) a component 890 (which could be a storage element).). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include C. Beall’s teachings with Heyd and Beall’s teachings for the benefit of producing a computer system and method for performing computing operations and removing waste heat from various heat-producing components in the computer system (C. Beall – col. 4, lines 7-10).
Heyd, Beall and C. Beall fail to explicitly disclose the housing being adapted to be slidably received into and operationally disposed in an information storage unit that, in turn, is adapted to be slidably received into and operationally disposed in a disk drive bay of substantially 9.5 mm in height of a digital data device.
Perry discloses the housing being adapted to be slidably received into and operationally disposed in an information storage unit that, in turn, is adapted to be slidably received into and (Perry – see par. 36, 46, 57, and 79).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Perry’s teachings with Heyd, Beall and C. Beall’s teachings for the benefit of providing a system and method for removable memory cartridges and docking stations compatible with unused media drive slots, such as slots designed for slim-line optical media drives (Perry – par. 4).

Referring to claim 4, Heyd, Beall, C. Beall and Perry disclose the information storage module of claim 1, wherein the airflow inlets and outlets are configured to permit sufficient air to be drawn through the housing by a fan disposed within a host digital data device to cool the SSD drive to expected operating temperatures when the module is operating when under expected operating conditions (Beall – see col. 8, lines 46-54, col. 8, line 66 to col. 9, line 20, col. 14, lines 44-57).

Referring to claim 7, Heyd, Beall, C. Beall and Perry disclose the information storage module of claim 1, wherein the externally-exposed connector of the module is a SATA slimline connector (Perry – see par. 34).

Referring to claim 8, Heyd, Beall, C. Beall and Perry disclose the information storage module of claim 1, wherein the externally-disposed connector of the module supports electrical and mechanical coupling via a connector compatible with any of industry-standard protocols PCI Express 3.0, Serial ATA (SATA) 3.0 and USB 3.0/2.0 (Heyd – Fig. 8 & Heyd – see col. 8, lines 33-38, 66 to col. 9, line 11).

Referring to claim 9, Heyd, Beall, C. Beall and Perry disclose the information storage module of claim 1, comprising a light-emitting diode or other electroluminescent status indicator disposed on the proximal end of the module (Heyd – see Fig. 6, Indicator Light 128).

Referring to claim 10, Heyd discloses an information storage unit, comprising 
A. a tray that is adapted to receive and to electro-mechanically couple one or more information storage modules (Heyd – Fig. 9, Storage Sleds 121), 
B. each information storage module comprising 
i. a solid-state disk (SSD) drive comprising a circuit board having disposed thereon information-storage circuit elements and having a form factor per an M.2 industry standard (Heyd – Fig. 10 col. 8, line 66 to col. 9, line 11 disclose a SSD module including a circuit board with solid state storage elements and being a M.2 SSD module.), 
ii. a housing that encloses the SSD drive (Heyd – Abstract discloses a chassis.), 
iii. a connector disposed internal to the housing that supports electrical and mechanical coupling of the SSD drive in accord with the M.2 industry standard (Heyd – Fig. 8 & Heyd – see col. 8, lines 33-38, 66 to col. 9, line 11), 
iv. a connector disposed external to the housing that is coupled to the internally disposed connector and that supports electrical and mechanical coupling of the module via a protocol that is hot-plug compatible (Heyd – see col. 5, lines 43-44, col. 8, lines 33-38), 
C. the tray (Heyd – Fig. 9, Storage Sleds 121) including multiple internal electro-mechanical connectors, each adapted to receive a respective one of the modules and to (Heyd – Fig. 8 & Heyd – see col. 8, lines 33-38, 66 to col. 9, line 11).
Heyd fails to explicitly disclose the tray being shaped and sized to slidably received into and operationally disposed in a slim disk drive bay of a host digital data device, a housing that has one or more airflow inlets and one or more airflow outlets, one or more plurality of airflow plenums internal to the module, each plenum supporting airflow from the airflow inlets to the airflow outlets to cool the elements disposed on the circuit board, the one or more airflow plenums including at least one of (i) a first plenum supporting airflow within the housing flowing over information-storage circuit elements on an upper side of the circuit board, the first plenum being defined by one or more rails disposed on an internal surface of an upper side of the housing and by a side of the circuit board opposing that upper side of the housing, the one or more rails funneling airflow received at a said airflow inlet toward a medial portion of the SSD drive distal of the proximal end of the housing, (ii) a second plenum supporting airflow within the housing flowing over the information-storage circuit elements on an underside of the circuit board, the second plenum being defined within the housing between an internal mounting surface of a lower side of the housing and an opposing surface of the circuit board.
Beall discloses a housing that has one or more airflow inlets and one or more airflow outlets (Beall – see col. 3, lines 30-40; col. 14, lines 16-29), one or more plurality of airflow plenums supporting airflow from the airflow inlets to the airflow outlets, the one or more airflow plenums including at least one of (i) a first plenum in a vicinity of said information-storage circuit elements (Beall – see col. 3, lines 30-40), the first plenum being defined by one or more rails disposed on an internal surface of an upper side of the housing and a side of the circuit board opposing that upper side of the housing (Beall – see col. 24, lines 47-65; col. 25, lines 9-15), the one or more rails funneling airflow received at a said airflow inlet toward a (Beall – see – col. 24, lines 55-65), (ii) a second plenum within the housing between an internal mounting surface of a lower side of the housing and an opposing surface of the circuit board (Beall – see – col. 24, lines 55-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Beall’s teachings with Heyd’s teachings for the benefit of producing a discrete cooling module that can at least partially isolate rotational vibrations generated by the at least one air moving device from the one or more mass storage devices in the chassis (Beall – col. 4, lines 64-67).
Heyd and Beall fail to explicitly disclose the tray being shaped and sized to slidably received into and operationally disposed in a slim disk drive bay of a host digital data device; and one or more plurality of airflow plenums internal to the module, each plenum supporting airflow from the airflow inlets to the airflow outlets to cool elements disposed on the circuit board, the one or more airflow plenums including at least one of (i) a first plenum supporting airflow within the housing flowing over information-storage circuit elements on an upper side of the circuit board, and (ii) a second plenum supporting airflow within the housing flowing over the information-storage circuit elements on an underside of the circuit board.
C. Beall discloses one or more plurality of airflow plenums internal to the module, each plenum supporting airflow from the airflow inlets to the airflow outlets to cool elements disposed on the circuit board, the one or more airflow plenums including at least one of (i) a first plenum supporting airflow within the housing flowing over information-storage circuit elements on an upper side of the circuit board, and (ii) a second plenum supporting airflow within the housing flowing over the information-storage circuit elements on an underside of the circuit board (C. Beall – Figs. 2, 3, 5-8A  col. 11, lines 8-23 show the plurality of airflow plenums that supports airflow to flow over and under (811A-B) a component 890 (which could be a storage element).). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include C. Beall’s teachings with Heyd and Beall’s teachings for the benefit of producing a computer system and method for performing computing operations and removing waste heat from various heat-producing components in the computer system (C. Beall – col. 4, lines 7-10).
Heyd, Beall and C. Beall fail to explicitly disclose the tray being shaped and sized to be slidably received into and operationally disposed in a slim disk drive bay of a host digital data device.
Perry discloses the tray being shaped and sized to slidably received into and operationally disposed in a slim disk drive bay of a host digital data device (Perry – see par. 34, 36).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Perry’s teachings with Heyd, Beall and C. Beall’s teachings for the benefit of providing a system and method for removable memory cartridges and docking stations compatible with unused media drive slots, such as slots designed for slim-line optical media drives (Perry – par. 4).

Referring to claim 11, Heyd, Beall, C. Beall and Perry disclose the information storage unit of claim 10 having one or more external connectors that are coupled to the internal electro-mechanical connectors to support hot-plug communications between module(s) contained in the tray and a host digital data device to which the information storage unit is coupled (Heyd – Fig. 8 & Heyd – see col. 8, lines 33-38, 66 to col. 9, line 11).

Referring to claim 12, Heyd, Beall, C. Beall and Perry disclose the information storage unit of claim 10 having a faceplate or other covering structure disposed at a proximal end of the tray to slidably receive a module for insertion into a respective one of the bays (Heyd - see Fig. 9-10).

Referring to claim 14, Heyd, Beall, C. Beall and Perry disclose the information storage unit of claim 12, wherein the storage unit is sized to be slidably received into and operationally disposed in a slim disk drive bay of a host digital data device (Perry – see par. 36, 46, 57, and 79).

Referring to claim 15, Heyd, Beall, C. Beall and Perry disclose the information storage unit of claim 10, wherein at least one module comprises one or more plenums supporting airflow from the airflow inlets to the airflow outlets, where the one or more plenums are disposed within the housing in a vicinity of information-storage circuit elements (Beall – see col. 3, lines 30-40).

Referring to claim 16, Heyd, Beall, C. Beall and Perry disclose the information storage unit of claim 10, wherein the airflow inlets of at least one module are disposed at a proximal end of the module and the airflow outlets are disposed at a distal end of the module (Beall – see col. 14, lines 16-29).

Referring to claim 17, Heyd, Beall, C. Beall and Perry disclose the information storage unit of claim 10, wherein the airflow inlets and outlets of at least one module are configured to permit sufficient air to be drawn through the housing by a fan disposed within a host digital data device to cool the SSD drive to expected operating temperatures when the module is operating under (Beall – see col. 8, lines 46-54, col. 8, line 66 to col. 9, line 20, col. 14, lines 44-57).

Referring to claim 18, Heyd, Beall, C. Beall and Perry disclose the information storage unit of claim 10, wherein the housing of at least one module includes one or more rails disposed on an internal surface thereof defining a said plenum (Beall – see col. 24, lines 47-65; col. 25, lines 9-15).

Referring to claim 19, Heyd, Beall, C. Beall and Perry disclose the information storage unit of claim 18 in which the one or more rails are arranged to funnel airflow received at the proximal end of the housing of the respective module toward a medial portion of the SSD drive distal of the proximal end (Beall – see – col. 24, lines 55-65).

Referring to claim 20, Heyd, Beall, C. Beall and Perry disclose the information storage unit of claim 10, wherein at least one modules a light- emitting diode or other electroluminescent status indicator disposed on the proximal end of the module (Heyd – see Fig. 6, Indicator Light 128).

Referring to claims 21-25, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 27, note the rejection of claim 10 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 28, note the rejection of claim 11 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 29, note the rejection of claim 12 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heyd in view of Beall, C. Beall and Perry, and further in view of Dowdy et al. (US Patent No. 5,575,529 hereinafter “Dowdy”).
Referring to claim 13, Heyd, Beall, C. Beall and Perry disclose the information storage unit of claim 12, however, fail to explicitly disclose wherein the modules store information in accord with a RAID (redundant array of independent disks) protocol.
	Dowdy discloses the modules store information in accord with a RAID (redundant array of independent disks) protocol (Dowdy – see col. 1, lines 24-28).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Dowdy’s teachings with Heyd, Beall, C. Beall and Perry’s teachings for the benefit of device modules of an electrical system are slidably fitted in 

Conclusion
10.	Claims 1, 4, 7-25 and 27-29 are rejected.
		
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571)270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181